Per Curiam.
John Teehan appeals a final summary judgment dismissing his Federal Employers' Liability Act action, see 45 U.S.C. § 51, in favor of Florida East Coast Railway, L.L.C. The trial court found that the statute of limitations barred Teehan's claim because he knew or should have known that he was injured more than three years before he filed suit. See 45 U.S.C. § 56. We find a factual dispute as to when Teehan should have discovered his injury that precludes summary judgment on this issue. See, e.g., *317Granfield v. CSX Transp., Inc. , 597 F.3d 474, 482-83 (1st Cir. 2010) ; see also Volusia Cty. v. Aberdeen at Ormond Beach, L.P. , 760 So.2d 126, 130 (Fla. 2000) ("Summary judgment is proper if there is no genuine issue of material fact and if the moving party is entitled to a judgment as a matter of law."). Because summary judgment may not be entered based on the statute of limitations, all evidentiary rulings premised on this issue are rendered moot.
REVERSED .
Lewis, Wetherell, and Winokur, JJ., concur.